Citation Nr: 0104515	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  97-10 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for atrophy of the left 
lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Counsel

INTRODUCTION

The veteran served on active duty from December 1942 to 
June 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
RO that, among other things, denied an application to reopen 
a previously denied claim of entitlement to service 
connection for atrophy of the left lower extremity, claimed 
as catarrhal fever and polio with weakness of the left side 
of the body.  The veteran was notified of the denial by a 
letter in February 1997.  The veteran testified at a hearing 
before a member of the Board in February 2000.  

The Board notes that, by a September 1943 rating decision, 
the RO denied service connection for atrophy of the left 
lower extremity as existing prior to service.  That same 
month, the RO notified the veteran of that decision, but he 
did not appeal within the one-year period allowed and, as a 
result, the denial became final.  See 38 C.F.R. § 20.1103 
(2000).  By rating action of January 1966, the RO denied an 
application to reopen a previously denied claim of 
entitlement to service connection for atrophy of the left 
lower extremity.  The RO notified the veteran of that 
decision by a letter in February 1966, and the veteran filed 
a notice of disagreement, but he did not perfect his appeal 
after receiving a February 1967 statement of the case.  As a 
result, the denial became final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 19.118 (1965).  

In this regard, it should be noted that a previously denied 
claim of service connection may not be reopened in the 
absence of new and material evidence.  See 38 U.S.C.A. § 5108 
(West 1991).  The United States Court of Appeals for Veterans 
Claims (Court) has made it clear that the Board has a duty to 
address the new and material evidence issue regardless of the 
RO's actions.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167 (1996).  This is so because it is a 
jurisdictional matter that must be addressed before the Board 
considers the underlying claim.  Id.  Consequently, the 
decision that follows includes a determination on the 
question of whether the previously denied claim should be 
reopened.


FINDINGS OF FACT

1.  By rating action in January 1966, the RO denied a claim 
of service connection for atrophy of the left lower 
extremity.  The veteran was notified of the denial by a 
letter in February 1966, but did not perfect an appeal.  

2.  Evidence received since the January 1966 RO denial is not 
so significant that it must be considered to decide fairly 
the merits of a claim of service connection for atrophy of 
the left lower extremity.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for atrophy of the left 
lower extremity has not been submitted.  38 U.S.C.A. §§ 1110, 
5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's current claim of service connection for atrophy 
of the left lower extremity is not his first such claim.  By 
a September 1943 rating decision, the RO denied service 
connection for atrophy of the left lower extremity as 
existing prior to service.  That same month, the RO notified 
the veteran of that decision, but he did not appeal that 
decision within the one-year period allowed and, as a result, 
the denial became final.  See 38 C.F.R. § 20.1103 (2000).  By 
rating action in January 1966, the RO denied the veteran's 
application to reopen a previously denied claim of service 
connection for atrophy of the left lower extremity.  The RO 
notified the veteran of that decision by a letter in 
February 1966, and the veteran filed a notice of 
disagreement, but he did not file a substantive appeal within 
sixty days of a February 1967 statement of the case or within 
the one-year period allowed and, as a result, the denial 
became final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 19.118 (1965).  

As a result of the veteran's failure to perfect an appeal of 
the 1966 denial, the Board may now consider the veteran's 
claim of service connection on the merits only if "new and 
material evidence" has been presented since the January 1966 
RO denial.  38 U.S.C.A. § 5108 (West 1991); Manio v. 
Derwinski, 1 Vet. App. 144, 145-46 (1991).  (For the purpose 
of determining whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).)  

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (2000).  

In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the Court in the case of 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) has been 
invalidated.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In Hodge, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) indicated that the Colvin test for 
"materiality" made it more difficult for claimants to 
submit new and material evidence than did the test found in 
38 C.F.R. § 3.156, and thus the Federal Circuit overruled 
Colvin in this respect.  Therefore, the ruling in Hodge, 
which required that only the standard of § 3.156(a) be used, 
must be considered as easing the appellant's evidentiary 
burden when seeking to reopen a previously and finally denied 
claim.  Hodge, supra.  

In the present case, evidence available prior to the 
January 1966 denial included service medical records.  A 
termination of health record, dated in June 1943, reflects 
that the veteran had atrophy of the left lower extremities.  
A June 1943 report of medical survey indicates that the 
veteran was admitted for aching and weakness of the left hip, 
leg, and foot following severe exercise such as marching, and 
because of atrophy of the left lower extremity.  The 
diagnosis was atrophy of the left lower extremity.  It was 
recommended that the veteran be discharged due to atrophy of 
the left lower extremity.  Subsequently, lay statements from 
the veteran's sister and friend were received in January 1966 
indicating that the veteran's atrophy of the left lower 
extremity was not noted until after service.

The evidence received since the January 1966 denial of 
service connection for atrophy of the left lower extremity 
includes new medical evidence in that it was not of record at 
the time of the January 1966 denial, but it is not material 
because it does not address the question of whether the 
veteran's atrophy of the left lower extremity had its onset 
during service, or whether it worsened during service.  Newly 
received VA medical records dated from June 1995 to 
September 1996, show that when examined by VA in 
September 1996, the veteran gave a history of having had a 
severe cerebrovascular accident in November 1994 at which 
time the left side became paralyzed and from which he never 
recovered.  The impression was status post right-sided 
cerebral vascular accident with left hemiparesis.  
Significantly, none of the newly received information 
includes evidence that tends to show that the veteran has 
atrophy of the left lower extremity that is linked to 
military service, either by way of in-service incurrence or 
aggravation.

Although the veteran has provided his own opinion in written 
statements and at his February 2000 hearing regarding the 
etiology of atrophy of the left lower extremity, there has 
been no indication in the record that he is competent to 
provide such an opinion as to medical etiology.  
Additionally, the statements as to time of onset do not 
differ from the contentions and evidentiary assertions made 
prior to the January 1966 decision.  Consequently, the lay 
statements and more recent assertions by the veteran do not 
tend to prove the claim in a manner different from what was 
shown previously.  This evidence is therefore not new and 
material.

The Board finds that the newly received evidence merely shows 
that the veteran continued to seek treatment for his problems 
associated with atrophy of the left lower extremity.  This 
evidence does not address whether such disability began 
during service or was aggravated thereby, at least not in a 
way different from the evidence available in 1966.  
Consequently, the newly received evidence is not so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  In other words, the evidence 
does not tend to provide significant information pertinent to 
the underlying question of service connection beyond what was 
known previously.  Accordingly, the Board concludes that the 
veteran has not submitted new and material evidence under 
38 C.F.R. § 3.156(a).

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) has 
clarified VA's duty to assist claimants in developing 
evidence pertinent to their claims and eliminated the 
previous requirement that a claim be well grounded before 
VA's duty to assist arises.  In this regard, it should be 
pointed out that the question of whether new and material 
evidence has been presented is a jurisdictional question for 
the Board.  See Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167 (1996).  Even the Veterans Claims Assistance 
Act of 2000 recognizes this.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C.A. § 5103A(f)).  
Consequently, because the Board may not address the 
underlying claim until new and material evidence has been 
presented, further action will not be taken.



ORDER

The application to reopen a claim of service connection for 
atrophy of the left lower extremity is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

